Citation Nr: 1535570	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  08-05 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia, undifferentiated.  


REPRESENTATION

Appellant represented by:	P. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from November 1964 to August 1966. 

This matter was previously before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Reno, Nevada, has assumed jurisdiction over the appeal since the January 2007 rating decision. 

In November 2011, A.M. was appointed custodian of the Veteran. However, A.M. has not participated in the appeal.  According to Paragraph 3.02(c) of the BVA Handbook 8430.2, legally appointed guardians or other fiduciaries are listed if they have acted on behalf of a Veteran in an appeal, identifying their capacity.  In this case, there is no indication that A.M. has acted on behalf of the Veteran in this case. As such, she is not listed as the appellant.

The Veteran testified at RO hearings in July 1997 and September 2007, and at a Board hearing before the undersigned in January 2009.  Transcripts of these proceedings are associated with the claims file.  

In June 2009, November 2013, and February 2015, the Board remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development. 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The record reflects that the case was returned to the Board's docket following the most recent Board remand issued in February 2015.  See July, 24, 2015, correspondence from the Board to the Veteran.  However, none of the directives of the February 2015 Board remand have been accomplished.  Accordingly, as the Board is required to insure compliance with the instructions of it remands, the AOJ upon remand will be requested to accomplish the directives of the February 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records dated from June 2013 to the present, following the procedures set forth is 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.
 
2.  Contact the Department of Navy Personnel Command to obtain clarification as to the reason and authority for the Veteran's discharge in August 1966. Specifically, the RO should seek to determine whether "Code 21B Article C-10306 (5) BuPers Manual" signifies a medical discharge or provides any indication that the Veteran's discharge was due to or related to his reported suicide attempt while on active duty.  All records and/or responses received should be associated with the claims file.
 
3.  Thereafter, if, and only if, the RO determines that the Veteran's discharge from service was medical in nature, the RO should schedule the Veteran for a VA examination to determine whether an acquired psychiatric disorder, including schizophrenia, is related to his active military service.  The claims file must be reviewed by the examiner and the examination report reflect that such review occurred.  All indicated testing should be conducted.

The examiner must identify all psychiatric disorders found to be present, including schizophrenia.  With respect to each such disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disability is etiologically related to the Veteran's military service. 

The examiner should further consider whether the Veteran developed psychosis within one year of his separation from military service.  In this regard, the examiner should opine as to whether it is at least as likely as not that the Veteran had psychosis within one year after August 29, 1966, his date of separation from service, and, if so, to describe the manifestations.

In offering any opinion, the examiner must consider the full record, to include service treatment records and the Veteran's lay statements.

The examiner must provide a rationale for all opinions reached.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.
 
4.  Then, readjudicate the issue on appeal of entitlement to service connection for an acquired psychiatric disorder, variously diagnosed.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his attorney an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




